Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Non-Final office action in response to RCE filed on 07/18/2022. Claims 1, 9, 11, and 15 have been amended. Therefore, claims 1-15 are currently pending and have been addressed below.

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/14/2022 has been entered. 

Priority
The present application, filed on 02/26/2020, claims priority to Provisional Application 62/100,409, filed on 01/06/2015.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-8 are directed to a method (i.e. a process). Claims 9-15 are directed to a computer-readable media (i.e. an article of manufacture). Thus, each of these claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.

Step 2A: Prong One: Abstract Ideas 

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. Independent claim 1 recites: A method comprising: including one or more employment opportunities; receiving input indicating a user selection of an employment opportunity of the one or more employment opportunities associated with the user; accessing and in response to receiving the input, user data associated with a portfolio of the user, the user data including a set of scores associated with the user, wherein individual scores of the set of scores represent a competency of the user with respect to performing one or more individual skills in a skill set associated with the employment opportunity indicated by the input; accessing a set of threshold scores associated with one or more criteria to be considered for a target role associated with the employment opportunity indicated by the user input or a target employer associated with the employment opportunity indicated by the user input that uses the one or more individual skills in the skill set; determining, based at least in part on the individual scores and the set of threshold scores, that the user satisfies at least one of the one or more criteria corresponding to the target role associated with the employment opportunity indicated by the user input or the target employer associated with the employment opportunity indicated by the user input; generating, based at least in part on the determining, a recommendation including one or more training activities to assist the user in improving at least one of the one or more individual skills corresponding to the one or more criteria of the target role associated with the employment opportunity indicated by the user input or the target employer associated with the employment opportunity indicated by the user input; determining, that the user completes at least some of the one or more training activities; based at least in part on a determination that the user completes at least some of the one or more training activities, updating at least one of the individual scores associated with the portfolio of the user; and an indication that the user is invited for a pre-interview associated with the target role.	Independent claim 9 recites: cause, via a display one or more employment opportunities,  receive input indicating a selection of an employment opportunity of the one or more employment opportunities associated with the user; access user information associated with a portfolio of the user, the user information including scores, wherein individual scores of the scores represent a competency of the user with respect to performing one or more individual skills in a skill set associated with the employment opportunity indicated by the input; access threshold scores associated with one or more employers associated with the employment opportunity, wherein individual threshold scores of the threshold scores indicate minimum scores the user should achieve with respect to performing the one or more individual skills to be considered by the one or more employers for the employment opportunity indicated by the input; determine, and based at least in part on the individual scores and the threshold scores, that the user satisfies one or more criteria corresponding to the employment opportunity indicated by the input; generate, based at least in part on the determining, a recommendation including one or more training activities to assist the user in improving at least one of the one or more of the individual skills in the skill set associated with the employment opportunity indicated by the input.	The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss identifying a user’s skills and skills required for an employment opportunity and generating recommendation for skill training activities to a user to assist user in improving skills associated with the employment opportunity, user is invited for a pre-interview associated with the target role, which is a clear business relation and is one of certain methods of organizing human activity.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity, but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recite the additional elements – a processing unit, user interfaces, a database, computer-readable media and a computer. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea, as it adds the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 	The “receiving, by the processing unit and via the first user interface of the computing device, input indicating a user selection of an employment opportunity of the one or more employment opportunities associated with the user; accessing, by the processing unit and from a database and in response to receiving the input, user data associated with an electronic portfolio of the user, the user data including a set of scores associated with the user”, “accessing, by the processing unit and from the database, a set of threshold scores associated with one or more criteria to be considered for a target role associated with the employment opportunity indicated by the user input or a target employer associated with the employment opportunity indicated by the user input that uses the one or more individual skills in the skill set” (claim 1), “receiving input from the user associated with one or more questions associated with a diagnostic assessment” (claim 4), limitations describe data gathering. The Office has long considered data gathering to be insignificant extra-solution activity. Merely adding insignificant extra-solution activity to an abstract idea does not integrate the exception into a practical application, see MPEP 2106.05(g)).	Dependent claims 2-8 and 10-15 add additional limitations, for example: (claim 2) comparing each of the individual scores with respective individual threshold scores of the set of threshold scores; determining that an individual score of the individual scores is less than a respective individual threshold score of the individual threshold scores; identifying at least one skill in the skill set corresponding to the individual score that is less than the respective individual threshold score; and generating the recommendation including a training activity of the one or more training activities to assist the user in improving the at least one skill, but these only serve to further limit the abstract idea.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally link the abstract idea to a particular technological environment or field of use. With respect to the computer components, these limitations are described in Applicant’s own specification as generic and conventional elements. See at least Applicants specification, Figure 1 and para 0044 – 0046, 0049, and 0053, reference a general computing environment. For example, see, e.g., Spec. para 0053 and 0049, recites "Example embedded computers can include network enabled televisions, integrated components for inclusion in a computing device, appliances, microcontrollers, digital signal processors, or any other sort of processing device, or the like." The specification spells out different generic equipment that might be applied using the concept and the particular steps such conventional processing would entail based on the concept of information access. Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computers. The use of such generic computers to receive or transmit data over a network has been identified as well understood, routine and conventional activity by the courts.	With respect to the user interface, representative claims merely invoke computers generating a user interface as a tool to display the information generated in the abstract idea. Therefore, the user interface amount to mere instructions to apply the exception to a computing environment. See MPEP 2106.05(f). In addition, such a high-level recitation of a user interface has been identified as a well-understood, routine and conventional element by the courts. See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) discussing a web browser’s back and forward button functionality; and also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields.  		With respect to the database, accessing data from a database is nothing more than what is well-known, routine and conventional at the time of the invention (See Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields.	Furthermore, dependent claims have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The limitations merely provide further transmitting, analyzing, receiving and associating information which is used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: obtaining, processing, displaying and transmitting data, which are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions. 	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 

					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baladi (US 2014/0172732 A1), hereinafter “Baladi, over Ortiz, III (US 2015/0088774 A1), hereinafter “Ortiz”, and over “Bolland et al. (WO 2014/011045 A1), hereinafter “Bolland”.

Regarding Claim 1, Baladi teaches A method comprising: causing, by a processing unit and via a display associated with a computing device of a user, a first user interface to be presented to the user, the first user interface including one or more employment opportunities; (Baladi, Abstract, teaches displays a list of predetermined occupations being the most favorable for the user; the user is selectively provided with a list of job openings; Baladi, Figure 1, Figure 12, para 0101, 0127, 0148-0149, teaches computing environment; para 0009, teaches the present technology provides a very efficient online tool for job seeking by identifying the occupations, and corresponding job openings pertaining to these occupations);
receiving, by the processing unit and via the first user interface of the computing device, input indicating a user selection of an employment opportunity of the one or more employment opportunities associated with the user; (Baladi, Figure 4, teaches prompt the user to select at least one job role; Further, Baladi, Figure 7, element 712, teaches prompt user to select predetermined occupation);
accessing, by the processing unit and from a database and in response to receiving the input, user data associated with an electronic portfolio of the user, the user data including a set of scores associated with the user, wherein individual scores of the set of scores represent a competency of the user with respect to performing one or more individual skills in a skill set associated with the employment opportunity indicated by the input; (Baladi, para 0043, Figure 4, teaches a user resume, teaches user uploading a portfolio; Figure 4, element 414, teaches determine a preference level and knowledge level for each skill, element 428, teaches creating a skill matrix; para 0007, discloses calculate scores based on job seeker information and predetermined occupations; the scores identify how job seeker is favorable for occupation; para 0121, score may be representative of how the user is fitted to the job role);
accessing, by the processing unit and from the database, a set of threshold scores associated with one or more criteria to be considered for a target role associated with the employment opportunity indicated by the user input or a target employer associated with the employment opportunity indicated by the user input that uses the one or more individual skills in the skill set; (Baladi, para 0007, discloses calculate scores based on job seeker information and predetermined occupations; Figure 5, teaches retrieving set of skills and their ranks related to each job role as selected by the user);
determining, by the processing unit and based at least in part on the individual scores and the set of threshold scores, that the user satisfies at least one of the one or more criteria corresponding to the target role associated with the employment opportunity indicated by the user input or the target employer associated with the employment opportunity indicated by the user input; (Baladi, para 0007, discloses calculate scores based on job seeker information and predetermined occupations; the scores identify how job seeker is favorable for occupation; para 0121, teaches the skill knowledge levels of the user are higher (or lower) than the rankings (i.e., minimum acceptable levels), the user may be considered as an eligible candidate);
generating, by the processing unit and based at least in part on the determining, a second user interface that includes a recommendation including one or more training activities to assist the user in improving at least one of the one or more individual skills corresponding to the one or more criteria of the target role associated with the employment opportunity indicated by the user input or the target employer associated with the employment opportunity indicated by the user input; (Baladi, Figure 5, teaches provide at least one recommendation related to training or education; para 0043, teaches recommend user take a certain training program to meet job requirements; para 0122, teaches the recommendation may relate to taking certain classes or training so that the user may improve certain skills);
updating, by the processing unit and in the database, at least one of the individual scores associated with the electronic portfolio of the user; and (Bolland, claim 10 teaches updating the resume with the portfolio; Baladi, para 0007 and 0053, teaches once additional information is provided or the job seeker makes any changes to the skill-like matrix, the scores associated with the list of predetermined occupations can be recalculated);
	causing, by the processing unit, a third user interface to be presented to the user, the third user interface including (Baladi, at least para 0062, discloses interfaces in computing environment);
Yet, Baladi does not appear to explicitly teach “determining, by the processing unit and in response to user interaction with the second user interface, that the user completes at least some of the one or more training activities;  based at least in part on a determination that the user completes at least some of the one or more training activities”.
In the same field of endeavor Ortiz teaches determining, by the processing unit and in response to user interaction with the second user interface, that the user completes at least some of the one or more training activities;  based at least in part on a determination that the user completes at least some of the one or more training activities (Ortiz, Abstract. Ortiz, Figures 1, 2, 3, 5 and 15; Figure 23, para 0057, discloses courses in progress and courses completed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Baladi with determining, by the processing unit and in response to user interaction with the second user interface, that the user completes at least some of the one or more training activities;  based at least in part on a determination that the user completes at least some of the one or more training activities as taught by Ortiz with the motivation to provide skills assessment, recommendations for certificate training, and/or job matching (Ortiz, para 0003).
Yet, Baladi does not appear to explicitly teach “an indication that the user is invited for a pre-interview associated with the target role.”	In the same field of endeavor Bolland teaches an indication that the user is invited for a pre-interview associated with the target role (Bolland, Abstract. Bolland, pages 6-7, discloses a vacancy with a preference profile is entered by employer, the candidate is recommended and introduced to the submitter of the preference profile when sufficient match is determined between the preference profile and the candidate profile; The candidate may then be invited for an interview). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Baladi with an indication that the user is invited for a pre-interview associated with the target role as taught by Bolland with the motivation to have quality, reliability and chances of success of a candidate improve (Bolland, page 6). The Baladi, invention, now incorporating the Ortiz and Bolland invention, has all the limitations of claim 1.

Regarding Claim 2, Baladi, now incorporating Ortiz and Bolland, teaches the method as claim 1 recites, further comprising: comparing each of the individual scores with respective individual threshold scores of the set of threshold scores; (Baladi, para 0041, teaches the user and job opening descriptions may be compared to identify possible matches; para 0043, teaches for multiple inputted skills, the score may be generated as a data array or a vector. Subsequent matching of the score to the predetermined vectors associated with an optimal job candidate and determining differences between the two may be used to automatically determine how well a certain job applicant fits the job requirements, recommend that the job applicant take a certain training program to meet the job requirements);
determining that an individual score of the individual scores is less than a respective individual threshold score of the individual threshold scores; (Baladi, para 0093, teaches the identifying module can compare the scores of each occupation to a predetermined value and then select those occupations whose associated score is above (below) the predetermined value);
identifying at least one skill in the skill set corresponding to the individual score that is less than the respective individual threshold score; and generating the recommendation including a training activity of the one or more training activities to assist the user in improving the at least one skill (Baladi, para 0122, For example, when the user selected a job role as an “assurance manager,” and it was determined that the user does not have sufficient skills or the levels of the user's skills are below a permissible minimum, the user may be provided with a recommendation to take a certain training program or classes to improve the one or more skills of the user.)
Regarding Claim 3, Baladi, now incorporating Ortiz and Bolland, teaches the method as claim 1 recites, further comprising: determining a first score based at least in part on the set of scores, the first score representative of a competency of the user with respect to the skill set; and determining a second score based at least in part on the set of threshold scores, the second score indicative of the first score the user should achieve to be considered for the target role or the target employer (Baladi, para 0043, teaches for multiple inputted skills, the score may be generated as a data array or vector (Examiner notes is first score based on set of scores), subsequent matching of the score to the predetermined vectors (Examiner notes is second score) how well a certain job applicant fits the job requirements).

Regarding Claim 4, Baladi, now incorporating Ortiz and Bolland, teaches the method as claim 3 recites, wherein determining the first score is based at least in part on: assigning a baseline score to each of the individual scores; (Baladi, para 0121, teaches selected skill and the rankings of the predetermined set of skills and abilities may be determined to calculate the score; the skill knowledge levels of the user are higher (or lower) than the rankings (i.e., minimum acceptable levels), the user may be considered as an eligible candidate (Examiner is interpreting the minimum acceptable level as the baseline));
receiving input from the user associated with one or more questions associated with a diagnostic assessment; (Baladi, para 0096, teaches the users may further be provided with predetermined questions related to their previous selections or inputs. For example, questions may prompt the users to describe what the ideal job role is for them, why the users wish to apply for certain job roles, what the users like in this field, the qualities of an ideal employee, and so forth.
adjusting the baseline score for one or more of the individual scores based at least in part on receiving the input from the user; and computing the first score based on adjusted baseline scores (Baladi, para 0007 and 0053, teaches once additional information is provided or the job seeker makes any changes to the skill-like matrix, the scores associated with the list of predetermined occupations can be recalculated.)

Regarding Claim 5, Baladi, now incorporating Ortiz and Bolland, teaches the method as claim 4 recites, wherein adjusting the baseline score for each of the individual scores is further based at least in part on data corresponding to one or more of data associated with demographics of the user, data associated with a resume of the user, data accessed from social media accounts, retail purchase accounts, or online banking accounts associated with the user, or geolocation devices (Baladi, para 0097, teaches the job seeking system  can be configured to access a social media site, find a profile of the user, and then retrieve particular information of the profile. More specifically, the imported (retrieved) information may include user education, user experience, user personal information, user connections, and so forth.).

Regarding Claim 6, Baladi, now incorporating Ortiz and Bolland, teaches the method as claim 3 recites, further comprising: based at least in part on updating the at least one of the individual scores, updating the first score; (Baladi, para 0007 and 0053, teaches once additional information is provided or the job seeker makes any changes to the skill-like matrix, the scores associated with the list of predetermined occupations can be recalculated);
comparing the first score and the second score; (Baladi, para 0093, teaches the identifying module can compare the scores of each occupation to a predetermined value);
determining that the first score at least equals the second score; and based at least in part on determining that the first score at least equals the second score, (Baladi, para 0121, teaches job roles may be recommended; rankings of skills may be used as candidate eligibility threshold).
recommending the user to the target employer (Bolland, pages 6-7, discloses a vacancy with a preference profile is entered by employer, the candidate is recommended and introduced to the submitter of the preference profile when sufficient match is determined).

Regarding Claim 7, Baladi, now incorporating Ortiz and Bolland, teaches the method as claim 1 recites, further comprising: based at least in part on updating the at least one of the individual scores, (Baladi, para 0007 and 0053, teaches once additional information is provided or the job seeker makes any changes to the skill-like matrix, the scores associated with the list of predetermined occupations can be recalculated); comparing the individual scores with respective individual threshold scores of the set of threshold scores; and (Baladi, para 0093, teaches the identifying module can compare the scores of each occupation to a predetermined value);
determining that each of the individual scores at least equals each of the respective individual threshold scores (Baladi, para 0121, teaches job roles may be recommended; rankings of skills may be used as candidate eligibility threshold).

Regarding Claim 8, Baladi, now incorporating Ortiz and Bolland, teaches the method as claim 7 recites, further comprising, based at least in part on determining that each of the individual scores at least equals each of the respective individual threshold scores, (Baladi, para 0121, teaches job roles may be recommended; rankings of skills may be used as candidate eligibility threshold) scheduling an interview between the user and the target employer (Bolland, pages 6-7, discloses the candidate is recommended and introduced to the submitter of the preference profile when sufficient match is determined; The candidate may then be invited for an interview).

Regarding Claim 14, Baladi, now incorporating Ortiz, teaches the one or more computer-readable media of claim 13, wherein the instructions further configure the computer to: based at least in part on increasing the at least one of the individual scores of the scores, compare the scores and the threshold scores; (Baladi, para 0041, teaches the user and job opening descriptions may be compared to identify possible matches);
determine that each of the individual scores of the scores are at least equal to respective of the individual threshold scores; and (Baladi, para 0093, teaches the identifying module can compare the scores of each occupation to a predetermined value; para 0121, teaches minimum acceptable levels; the user may be considered as an eligible candidate).
Yet, Baladi does not appear to explicitly teach “schedule an interview between the user and the one or more employers”.	In the same field of endeavor Bolland teaches schedule an interview between the user and the one or more employers (Bolland, Abstract. Bolland, pages 6-7, discloses a vacancy with a preference profile is entered by employer, the candidate is recommended and introduced to the submitter of the preference profile when sufficient match is determined between the preference profile and the candidate profile; The candidate may then be invited for an interview). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Baladi with schedule an interview between the user and the one or more employers taught by Bolland with the motivation to have quality, reliability and chances of success of a candidate improve (Bolland, page 6). The Baladi and Ortiz invention, now incorporating the Bolland invention, has all the limitations of claim 14.

Regarding Claim 15, Baladi, now incorporating Ortiz, teaches the one or more computer-readable media of claim 13, and Ortiz further teaches wherein, based at least in part on increasing the at least one of the individual scores, the instructions further configure the computer to: 
determine a first score based at least in part on the scores, the first score representative of a competency of the user with respect to the skill set; and (Baladi, para 0043, Figure 4, teaches a user resume, teaches user uploading a portfolio; Figure 4, element 414, teaches determine a preference level and knowledge level for each skill, element 428, teaches creating a skill matrix; para 0007, discloses calculate scores based on job seeker information and predetermined occupations; the scores identify how job seeker is favorable for occupation; para 0121, score may be representative of how the user is fitted to the job role);	determining a second score based at least in part on the threshold scores, the second score indicative of the first score the user should achieve with respect to performing the one or more individual skills to be considered by the one or more employers; (Baladi, para 0043, teaches for multiple inputted skills, the score may be generated as a data array or vector (Examiner notes is first score based on set of scores), subsequent matching of the score to the predetermined vectors (Examiner notes is second score) how well a certain job applicant fits the job requirements; Further, Ortiz, para 0059 and 0067, deconstruct content for the job opportunity, performs benchmarking of content against jobs taxonomy, and performs a knowledge-based skills assessment against job levels to determine skill sets that match a given job opportunity; Ortiz, para 0066, discloses a module can be used to compare the generated employability score (the competency of the user) to the metric derived for each job opportunity);
compare the first score and the second score; determine the first score at least equals the second score; (Baladi, para 0041, teaches the user and job opening descriptions may be compared to identify possible matches)l
determine that at least one of the individual scores of the scores is less than a respective of the individual threshold scores; and (Baladi, para 0121, teaches job roles may be recommended; rankings of skills may be used as candidate eligibility threshold).
Yet, Baladi does not appear to explicitly teach “recommend the user to the one or more employers.”	In the same field of endeavor Bolland teaches recommend the user to the one or more employers (Bolland, pages 6-7, discloses a vacancy with a preference profile is entered by employer, the candidate is recommended and introduced to the submitter of the preference profile when sufficient match is determined). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Baladi with recommend the user to the one or more employers taught by Bolland with the motivation to have quality, reliability and chances of success of a candidate improve (Bolland, page 6). The Baladi and Ortiz invention, now incorporating the Bolland invention, has all the limitations of claim 15.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Baladi over Ortiz.

Regarding Claim 9, Baladi teaches encoded with instructions that, when executed by a processor, configure a computer to: cause, via a display associated with a computing device of a user, a first user interface to be presented to the user, the first user interface including one or more employment opportunities, (Baladi, Abstract, teaches displays a list of predetermined occupations being the most favorable for the user; the user is selectively provided with a list of job openings; Baladi, Figure 1, Figure 12, para 0101, 0127, 0148-0149, teaches computing environment);
receive, via the first user interface, input indicating a selection of an employment opportunity of the one or more employment opportunities associated with the user; (Baladi, Figure 4, teaches prompt the user to select at least one job role; Further, Baladi, Figure 7, element 712, teaches prompt user to select predetermined occupation; para 0122, teaches user selected a job role as an “assurance manager,”);
access, from a database and in response to receiving the input, user information associated with an electronic portfolio of the user, the user information including scores, wherein individual scores of the scores represent a competency of the user with respect to performing one or more individual skills in a skill set associated with the employment opportunity indicated by the input; (Baladi, para 0043, Figure 4, teaches a user resume, teaches user uploading a portfolio; Figure 4, element 414, teaches determine a preference level and knowledge level for each skill, element 428, teaches creating a skill matrix; para 0007, discloses calculate scores based on job seeker information and predetermined occupations; the scores identify how job seeker is favorable for occupation; para 0121, score may be representative of how the user is fitted to the job role);
access, from the database, threshold scores associated with one or more employers associated with the employment opportunity, wherein individual threshold scores of the threshold scores indicate minimum scores the user should achieve with respect to performing the one or more individual skills to be considered by the one or more employers for the employment opportunity indicated by the input; (Baladi, para 0007, discloses calculate scores based on job seeker information and predetermined occupations; Figure 5, teaches retrieving set of skills and their ranks related to each job role as selected by the user; para 0121, teaches the skill knowledge levels of the user are higher (or lower) than the rankings (i.e., minimum acceptable levels));
determine, and based at least in part on the individual scores and the threshold scores, that the user satisfies one or more criteria corresponding to the employment opportunity indicated by the input; (Baladi, para 0007, discloses calculate scores based on job seeker information and predetermined occupations; the scores identify how job seeker is favorable for occupation; para 0121, teaches the skill knowledge levels of the user are higher (or lower) than the rankings (i.e., minimum acceptable levels), the user may be considered as an eligible candidate);
generate, based at least in part on the determining, a second user interface, the second user interface including a recommendation including one or more training activities to assist the user in improving at least one of the one or more of the individual skills in the skill set associated with the employment opportunity indicated by the input; and cause the second user interface to be presented via the display of the computing device (Baladi, Figure 5, teaches provide at least one recommendation related to training or education; para 0043, teaches recommend user take a certain training program to meet job requirements; para 0122, teaches the recommendation may relate to taking certain classes or training so that the user may improve certain skills). 
Yet, Baladi does not appear to explicitly teach “one or more computer-readable media”. In the same field of endeavor Ortiz teaches one or more computer-readable media (Ortiz, Abstract; para 0026, teaches computer-readable media; para 0084, teaches computer executed instructions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Baladi with one or more computer-readable media as taught by Ortiz with the motivation to provide skills assessment, recommendations for certificate training, and/or job matching (Ortiz, para 0003). The Baladi, invention, now incorporating the Ortiz invention, has all the limitations of claim 9.
  
Regarding Claim 10,  Baladi, now incorporating Ortiz, teaches the one or more computer-readable media of claim 9, wherein the instructions further configure the computer to determine the one or more employers based at least in part on preferences and personality traits of the user (Baladi, Figure 8, teaches preferences of user (element 802), Baladi, Figure 9, teaches personality traits of user, for example patience.)

Regarding Claim 11,  Baladi, now incorporating Ortiz, teaches the one or more computer-readable media of claim 9, wherein the instructions further configure the computer to: determine one or more roles associated with the one or more employers based at least in part on preferences and qualifications of the user associated with the employment opportunity; (Baladi, Figure 8, teaches preferences of user (element 802), Baladi, Figure 9, teaches personality traits of user, for example patience);
access … threshold scores associated with the one or more roles, wherein the … threshold scores represent minimum scores the user should achieve with respect to performing the one or more individual skills to be considered for the one or more roles; (Baladi, para 0007, teaches the scores associated with each predetermined occupation provide an objective metric that recommends career directions for the job seeker with the particular profile. In other words, the scores identify how the job seeker is favorable for every predetermined occupation; para 0121, teaches the skill knowledge levels of the user are higher (or lower) than the rankings (i.e., minimum acceptable levels));
compare the scores with the … threshold scores; and (Baladi, para 0093, teaches compare the scores of each occupation to a predetermined value and then select those occupations whose associated score is above (below) the predetermined value);
based at least in part on comparing the scores with the … threshold scores, generate the recommendation, the recommendation including one or more additional training activities to assist the user in improving at least one other skill of the one or more individual skills in the skill set (Baladi, para 0122, teaches it was determined that the user does not have sufficient skills or the levels of the user's skills are below a permissible minimum, the user may be provided with a recommendation to take a certain training program or classes to improve the one or more skills of the user.)	Yet, Baladi does not appear to explicitly teach “additional” threshold scores. In the same field of endeavor Ortiz teaches additional threshold scores (Ortiz, Abstract teaches performing a GAP analysis to compare the assessment vector to a database of job taxonomy vectors, wherein each job taxonomy vector comprises data indicative of deconstruction parameters associated with a specified job; based on the GAP analysis (comparison), according to at least one of a coursework recommendation and a career pathway recommendation; Ortiz, para 0059 and 0067, discloses deconstruct content for the job opportunity, performs benchmarking of content against jobs taxonomy, and performs a knowledge-based skills assessment against job levels to determine skill sets that match a given job opportunity). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Baladi with additional threshold scores as taught by Ortiz with the motivation to provide skills assessment, recommendations for certificate training, and/or job matching (Ortiz, para 0003). 
Regarding Claim 12,  Baladi, now incorporating Ortiz, teaches the one or more computer-readable media of claim 9. Yet, Baladi does not appear to explicitly teach “wherein the one or more training activities include in-person training activities and online training activities”. In the same field of endeavor Ortiz teaches wherein the one or more training activities include in-person training activities and online training activities (Ortiz, Figure 7 and 11, discloses training and courses. Ortiz, para 0033, discloses Skills-based competency training is provided via a platform that can be accessed using any of a number of different types of computing devices, including any of a desktop computer, a smartphone (such as but not limited to an Phone®, a BlackBerry®, or an Android-based smartphone), a tablet, a slate, an electronic book (e-book), an electronic-reader (e-reader), a digital assistant, or other electronic reader or hand-held, portable, or wearable computing device, or any other equivalent device).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Baladi with wherein the one or more training activities include in-person training activities and online training activities as taught by Ortiz with the motivation to provide skills assessment, recommendations for certificate training, and/or job matching (Ortiz, para 0003). 

Regarding Claim 13, Baladi, now incorporating Ortiz, teaches the one or more computer-readable media of claim 9, and Ortiz further teaches wherein the instructions further configure the computer to: determine the user completes at least some of the one or more training activities; and (Ortiz, Figure 23, discloses courses in progress and courses completed) increase at least one of the individual scores of the scores associated with the user (Ortiz, para 0057, discloses a first employability score may be completed prior to or during a user undergoing certification training, and a second employability score may be computed after a user completes the certification training).

Response to Arguments
Applicants arguments filed on 06/14/2022 have been fully considered but they are not persuasive.
Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejections in light of the most recent claim amendments. Applicant’s arguments have been fully considered but are found unpersuasive and Examiner maintains the 101 rejection.

Applicant presented the following remarks: 

 “The Claims are Not Directed to an Abstract Idea (Step 2A) … 
Applicant respectfully submits that even if the claims recite a qualifying abstract idea under Step 2A, Prong One, which Applicant does not concede, the claims integrate the judicial exception into a practical application of that judicial exception under Step 2A, Prong Two, and thus the claims are not directed to an abstract idea under Step 2A…
Independent claim 1 integrates any abstract idea into a practical application as evidenced by its improvement of the functioning of a computer or improvement to another technology or technical field, at least in view of (i) Core Wireless and (ii) Example 37 of the 2019 PEG examples…
Similar to Core Wireless, the claims of the instant application are directed to leveraging data (e.g., job opportunities, skill(s), score(s), user data, etc.) for use in intelligent and automated generation of personalized user interfaces that includes recommendation(s) for improving skill(s) associated with a target role and/or job opportunity, which is more personalized and/or customized than prior systems and "increase[s] efficiencies in hiring and recruiting practices." See Application, para. [0042]. As such, the instant claims integrate the alleged abstract idea into a practical application by reciting "a specific improvement over prior systems resulting in an improved ... electronic device[]" (e.g., computing device), and, as such, are not directed to an abstract idea. 
For at least these reasons, Applicant submits that the instant claims recite features that, when considered in combination, integrate the alleged abstract idea into a particular, practical application. As such, the claims are not directed to an abstract idea under Step 2A of the Alice Mayo test…
ii.    The instant claims recite a practical application in view of Example 37 of the 2019 Patent Eligibility Guidance ("2019 PEG Examples")…
That is, like Example 37, instant claim 1 recites features directed to improvements over prior systems by "generating personalized user interfaces that provide various functionalities to summarize information associated with job seekers, employers, recruiters, universities or other educational institutions, parents, etc. and/or enable job seekers, employers, recruiters, universities or other educational institutions, parents, etc. to interact with one another and/or the training, tracking, and placing system" and "recommend and/or provide training activities (e.g., training programs, exercises, and/or projects) that may improve one or more of the job seeker's skills in the skill set." Application, paras. [0034] and [0040]. Thus, like exemplary claim 1, instant claim 1 recites "a specific manner of automatically" generating personalized user interfaces that enable users to automatically identify skill(s) to improve for a target role, automatically updating user skill score(s) within a database, and facilitating pre-interview and/or interviews for employment opportunities, resulting in an improved functioning of computing devices. See id, paragraphs [0034], [0040], [0042]. 
Thus, the instant claims, when considered as a whole, integrate the alleged abstract idea into a practical application. Therefore, the instant claims recite features that, when considered in combination, integrate the alleged abstract idea into a particular, practical application. As such, the claims are not directed to an abstract idea under Step 2A of the Alice Mayo test.”

Examiner respectfully disagrees. 	Examiner respectfully notes the claimed invention falls within at least abstract grouping of organizing human activity as the claims are directed to identifying a user’s skills and skills required for an employment opportunity and generating recommendation for skill training activities to a user to assist user in improving skills associated with the employment opportunity, user is invited for a pre-interview associated with the target role, which is a clear business relation, and one of certain methods of organizing human activity.	With respect to integration of the abstract idea into a practical application, the computing elements (a processing unit, user interfaces, a database, computer-readable media and a computer) are additional elements to perform the steps and amount to no more than mere instructions to apply the exception using generic computer components. These components are described in the specification at a high level of generality. See at least Applicants specification, Figure 1 and para 0044 – 0046, 0049, and 0053, which reference a general computing environment. Examiner fails to see how the generic recitations of the most basic computer components and/or of a system so integrates the judicial exception as to “impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53. Thus, Examiner finds that the claims recite the judicial exception of certain methods of organizing human activity and is not integrated into a practical application.
With respect to Core Wireless, the claims in Core Wireless were directed to an improved user interface for computing devices which comprised an application summary that could be reached directly from a main menu, specified a particular manner in which the summary window must be accessed, a limited set of data which was displayed in the summary window, and that the window was displayed while the one or more applications are in an unlaunched state. Here, unlike the limitations of Core Wireless, the claims broadly recite displaying user interfaces. Because the claimed limitation represents broadly claimed user interfaces which do not purport to bring about some benefit to the use of a computing device, the claimed limitations are distinct from those of Core Wireless.	With respect to Example 37, the claimed invention was directed to an abstract idea of a mental process. The combination of the additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage. Here, the instant claims are not analogous to Example 37, as data in the instant claims is not being organized based on amount of use of each icon. Thus, the claims recite the judicial exception of certain methods of organizing human activity that is not integrated into a practical application.
Further, with respect to the GUI, Examiner has reviewed Applicants specification and has not found a unique user interface, rather, the user interface is a broadly claimed, generic user interface which does not bring about some benefit to the use of a computing device, nor does it demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field.

Applicant further remarks: 

 “The Claims Amount to “Significantly More” than the Alleged Abstract Idea (Step 2B) … 
The limitations of the instant claims comprise an inventive concept when taken as a combination. The method of generating personalized user interfaces with customized recommendations as described in the instant application (at ¶ [0034] and [0136]-[0146]), cannot be said, as a matter of law, to be conventional or generic. For example, it is unconventional for job seeking technologies to provide personalized recommendations to user(s) associated with improving skills in order to get a job. Moreover, it is unconventional to generate a pre-interview user interface that enables user(s) to input additional information, includes personalized recommendations, automatically score the information, and automatically schedule interviews for job(s). 
For at least these reasons, Applicant submits that the claims of the instant application include features that amount to significantly more than the mere alleged abstract idea.”

Examiner respectfully disagrees. 	While the specification is not to be read in to the claims, the claims are to be read in light of the specification. Examiner has reviewed Applicants claims and specification and has found only generic computing system (See at least Fig 1 and para 0044 – 0046, 0049, and 0053). Merely using general computing devices to perform well-understood, routine, and conventional activities has been held to not be an "inventive concept" as the general computing device is being used for the very purpose that such devices are known to be used for, e.g. more efficient, faster, and etc. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, Applicants remarks are found unpersuasive and Examiner maintains the 101 rejection with respect to these and all depending claims unless otherwise indicated.

Regarding 35 U.S.C. § 103 rejections. Examiner has updated the 103 rejection and maintains the rejection. With respect to the prior art rejections and Applicants arguments, these arguments have been given due consideration but they are moot in view of the newly applied teachings of the Baladi reference as described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
McGovern et al. (US 2014/0180948 A1) – discussing para 0092 and 0051, discloses one or more skills of a user, for example C++ programming. McGovern, para 0162-0163, Figures 1, 3 and 15, Figure 9, discloses skills associated with the flavor bucket (Flavor bucket is a set of skills (McGovern, para 0077)) are displayed and weights are assigned to the one or more selected skills; McGovern, para 0080, discloses the user assigns weights to one or more of the selected skills. Para 0068, discloses each value is weighted.
Parmar et al. US 2013/0166358 A1 – discussing employment information may include career path information, which may include employment history information for an employee and/or market information indicating job opportunities in the industry.
Phelon et al. US 2010/0057659 A1 – discussing A career navigation system provides an automated way to counsel and/or coach a user on professional networking as it affects career development and/or career advancement … career path is customized to generate a roadmap for the user to follow to achieve his goal. Action items are generated and scheduled based on the roadmap, and the user is prompted to complete the items and track his progress.
Dubner US 2014/0214710 A1 – discussing a Job Search Diagnostic of the present invention helps a job seeker secure a new job more quickly, by identifying the specific problem areas in a search that are limiting progress and to identify those areas that will yield the greatest beneficial impact and by offering specific recommendations and guidance for how to improve in these problem areas. Diagnostic results can be highly individualized and may be based on the unique characteristics of an individual job search as well as the weighted importance of different areas of the search, and can be achieved through use of expert knowledge and logic and using a wide array of both individual generated and other available information including an individual's job search skills, employment search attributes, job seeker qualifications as well as job market and hiring environment realities.
O’Malley US 2011/0276507 A1 – discussing recruiting, measuring, improving applicants and candidates, interview scheduling.
WO 2007/084836 A2 – match-based employment system; threshold scores for skillsets.
Rennison et al. US 10878381 - determining gaps in a user's resume regarding skills or titles for a job, and recommending educational courses to the user based on those gaps. The user's resume is received and analyzed for the user's current set of skills. Various searching methods are used to identify a set of job requisitions based on a user's input query for a job. The user's skills are compared with a set of required skills associated with the set of job requisitions. Educational courses are identified for the skills that are required for the set of job requisitions but are not present in the user's set of skills. The educational courses presented to the user via the search engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629                                                                                                                                                                    
/SANGEETA BAHL/Primary Examiner, Art Unit 3629